5. Statute of the European Ombudsman (
Before the vote:
rapporteur. - (FI) Mr President, could you please propose to Parliament the following procedure, on which the coordinators on the Committee on Constitutional Affairs were unanimous at their meeting of 31 March.
The vote now to take place should only relate to a draft decision, with the vote on a motion for a resolution postponed until the Commission has delivered its opinion and the Council has given its approval. The President of Parliament should officially submit the text of the draft decision agreed by Parliament in the vote to the Commission and Council to examine, pursuant to Article 195 of the EC Treaty. Finally, he should request the Committee on Constitutional Affairs to make the necessary contact with the Council and the Commission and make a proposal to Parliament in good time on how to proceed in the matter.
(Parliament approved the proposal on the voting procedure)